 

EXHIBIT 10.25

 

Lock-Up and PUT AGREEMENT

 

THIS Lock-UP and PUT AGREEMENT (this “Agreement”) is made as of October 21,
2011, by and among Warwick Valley Telephone Company, a New York corporation with
offices at 47 Main St., PO Box 592, Warwick, NY 10990 (“Parent”), and each of
the individuals identified on the signature page of this Agreement (each, a
“Holder” and collectively, the “Holders”). Parent and the Holders are sometimes
referred to individually as a “Party” and collectively as the “Parties”.

 

WHEREAS, Parent, Warwick Valley Networks, Inc. (“Buyer”) and Alteva, LLC, a New
Jersey limited liability company (“Alteva”) are parties to that certain Asset
Purchase Agreement (the “Purchase Agreement”), dated as of July 14, 2011,
pursuant to which Alteva sold substantially all of its assets to Buyer in
exchange for consideration that includes the Parent Shares (as defined in the
Purchase Agreement).

 

WHEREAS, as a condition of the closing of the transactions contemplated by the
Purchase Agreement and the issuance of the Parent Shares, Alteva agreed to hold
the Parent Shares subject to the terms and conditions of this Agreement, and
Parent agreed to grant Alteva certain rights with respect to the Parent Shares,
upon the terms and conditions hereinafter set forth.

 

WHEREAS, Alteva has assigned its rights to the Parent Shares to the Holders, who
constitute all of the members of Alteva, and Alteva has authorized and directed
Parent to issue the Parent Shares directly to the Holders, in the amounts set
forth on Exhibit A attached hereto, subject, however, to the Holders agreeing to
hold the Parent Shares in accordance with the terms and conditions of this
Agreement.

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Agreement, the Parties agree as follows:

 

1.             Definitions. Capitalized terms used in this Agreement, but not
otherwise defined in this Agreement, have the respective meanings set forth in
the Purchase Agreement. When used in this Agreement, the terms set forth below
have the following meanings:

 

“Change of Control” means: (a) where any “person,” as such term is used in
sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Parent representing
more than 50% of the voting power of the then outstanding securities of the
Parent; provided that a Change of Control shall not be deemed to occur as a
result of a transaction in which the Parent becomes a subsidiary of another
corporation and in which the stockholders of the Parent, immediately prior to
the transaction, will beneficially own, immediately after the transaction,
shares entitling such stockholders to more than 50% of all votes to which all
stockholders of the parent corporation would be entitled in the election of
directors; or (b) the consummation of (i) a merger or consolidation of the
Parent with another corporation where the stockholders of the Parent,
immediately prior to the merger or consolidation, will not beneficially own,
immediately after the merger or consolidation, shares entitling such
shareholders to more than 50% of all votes to which all stockholders of the
surviving corporation would be entitled in the election of directors, (ii) a
sale or other disposition of all or substantially all of the assets of the
Parent, or (iii) a liquidation or dissolution of the Parent.

 



 

 

 

“Collar Adjustment Price” means $11.74.

 

“Effective Date” means the date of this Agreement.

 

“Release Date Price” means the per share price equal to the average of the
closing prices of Parent Common Stock reported on the Nasdaq Stock Market for
the 30 trading days immediately prior to (i) the First Release Date, or (ii) the
Second Release Date, as applicable, but excluding the three trading days prior
to and after the record date, and the record date, for any cash dividend
declared by Parent on the Parent Common Stock.

 

“Total Parent Shares” means, collectively, the Parent Shares and the Additional
Parent Shares (as defined in Section 4), if any, issued pursuant to Section 4.

 

“Transfer” means any sale, transfer, donation, gift, assignment, pledge,
hypothecation, grant of a security interest in or other disposition or attempted
disposition, whether voluntary or involuntary.

 

2.             Lock-Up Agreement.

 

(a)          Lock-Up. Subject to Section 2(b) and 2(c), each Holder may Transfer
all or any Parent Shares held by such Holder only in accordance with this
Section 2(a) (and then only in accordance with applicable securities laws):

 

(i)From the Effective Date until October 20, 2012, Holder may not Transfer any
Parent Shares, without the prior written consent of Parent;

 

(ii)During the period beginning on October 21, 2012 (the “First Release Date”)
and ending on December 14, 2012, each Holder may Transfer up to 50 percent of
the Parent Shares held by such Holder as of the date of this Agreement (in each
case, the “Initially Released Shares”), which Initially Released Shares are
forth on Exhibit A with respect to each Holder, without the prior written
consent of Parent; and

 

(iii)From and after December 15, 2012 (the “Second Release Date”), each Holder
may Transfer any and all of (A) the Parent Shares held by such Holder that
remained subject to restriction hereunder after the First Release Date (in each
case, the “Secondary Released Shares”), which Secondary Released Shares are set
forth on Exhibit A with respect to each Holder, and (B) any other Parent Shares
held by Holder, in each case without the prior written consent of Parent.

  



(b)          Exceptions to Lock-Up. Notwithstanding the provisions of Section
2(a), each Holder may at any time, subject to applicable securities laws (and
Parent acknowledges and agrees that Parent shall provide reasonable cooperation
to each Holder to ensure that any such Transfer desired to be made by such
Holder is made as promptly as practicable in accordance with applicable
securities laws), Transfer the Parent Shares held by such Holder to any of the
following (collectively, “Permitted Transferees”) (i) a spouse, a lineal
ancestor or descendant, or adopted child, of such Holder; (ii) a trust for the
primary benefit of such Holder or the foregoing individuals described in (i);
(iii) charity; or (iv) to any Affiliate of such Holder; provided that the
Permitted Transferee shall have first delivered to Parent the written agreement
of such Permitted Transferee to become a party to (and hold its Parent Shares
subject to) this Agreement to the same extent as if such Permitted Transferee
was a Holder (and provided further that the restrictions above and the put
rights and rights to receive Additional Parent Shares below shall apply on a
proportional basis to any Permitted Transferee based on relative ownership of
the Parent Shares held by a Permitted Transferee in the event there is more than
one Permitted Transferee). In addition, the restrictions on Transfer set forth
in Section 2(a) (the “Lock-Up Provisions”) shall not apply to any Additional
Parent Shares issued pursuant to Section 4. In addition, the Lock-Up Provisions
shall not apply to any Transfers to the Parent, any Transfers between Holders
(provided, however, that any Parent Shares Transferred by a Holder to another
Holder shall remain subject to the Lock-Up Provisions, as applicable, in
accordance with the terms of such Lock-Up Provisions) and any Transfers pursuant
to a tender offer or in connection with a Change of Control of Parent.

 



2

 

 

(c)          Covenants. Each Holder shall, during the Term, maintain the Parent
Shares held by such Holder free and clear of all liens, encumbrances, and claims
whatsoever, other than any of the foregoing created by Parent and any
restrictions on transfer under applicable securities laws.

 

(d)          Violations. Any Transfer or proposed Transfer of Parent Shares made
or attempted in contravention of this Section 2 shall not be recognized by
Parent and shall be void and of no effect.

 

(e)          Legends. Each Holder agrees that appropriate legends may be placed
on and stop Transfer orders may be placed against any certificate(s)
representing the Parent Shares held by such Holder, to reflect the restrictions
set forth herein and restrictions on Transfer that may be imposed under
applicable securities laws, for so long as such restrictions exist.

 

(f)          Certificates. If and whenever a Holder holds a share certificate
for Parent Shares on which a legend appears referencing the Lock-Up Provisions
and such Holder becomes entitled to Transfer some or all of such Parent Shares
pursuant to Section 2(a)(ii) or Section 2(a)(iii), then Parent shall deliver to
such Holder, within ten (10) business days of Parent’s receipt of such Holder’s
request therefor and delivery of the original share certificate containing the
legend (and without requirement of any additional documentation), (i) a
replacement share certificate without such legend for the Parent Shares that
such Holder becomes entitled to Transfer, and (ii) a replacement share
certificate with such legend for any additional Parent Shares evidenced by the
original certificate which remain subject to the Lock-Up Provisions. The Parent
shall otherwise provide reasonable cooperation to each Holder and the Parent’s
transfer agent (including, if requested by the transfer agent, providing any
opinion required by such transfer agent or Parent to effectuate the Transfer) to
effectuate any Transfer permitted by this Agreement as promptly as practicable;
it being understood that time is of the essence in connection with such
Transfer.

 



3

 

 

(g)          Right to Dividends. Notwithstanding the Lock-Up Provisions set
forth in this Section 2, each Holder shall receive and retain all rights of
ownership of the Parent Shares held by such Holder including, without
limitation, the right to receive from and after the Effective Date all dividends
otherwise declared and payable by Parent with respect to its Parent Common Stock
at the same time as such dividends are paid by Parent with respect to its Parent
Common Stock.

 

3.             Grant of Put Right. Parent hereby irrevocably grants and issues
to each Holder the right and option to sell to Parent (hereinafter referred to
as the “Put”), for no additional consideration and without any action required
on the part of such Holder except as provided for in this Section 3, all or any
portion of the Total Parent Shares held by such Holder, subject to, and in
accordance with the terms and conditions of, this Section 3.

 

(a)          Exercise of Put. Each Holder may exercise the Put and sell to
Parent, and Parent agrees to purchase from such Holder at the Put Price, (i) as
of and for a sixty (60) day period following the First Release Date (the “First
Put Window”), any or all of the Initially Released Shares held by such Holder,
and (ii) as of and for a sixty (60) day period following the Second Release Date
(the “Second Put Window”), any or all of the Total Parent Shares held by such
Holder.

 

(b)          Put Price. Upon exercise of the Put, Parent shall pay to the Holder
exercising the Put for each Total Parent Share subject to the Put an amount (the
“Put Price”) equal to the greater of (i) the closing price of Parent Common
Stock reported on the Nasdaq Stock Market for the date of exercise of the Put
(or, if the date of exercise is not a trading day, on the last trading day
immediately prior to the date of exercise of the Put) and (ii) the Collar
Adjustment Price.

 

(c)          Manner of Exercise. A Put is exercisable upon notice (the “Put
Notice”) given by a Holder to Parent of such Holder’s election to exercise such
Put and the date of the Put Closing (as determined by such Holder and specified
in the Put Notice, subject, however, to adjustment pursuant to Section 3(d))
(the “Put Closing Date”), which will be not less than twelve (12) days nor more
than ninety (90) days after the date of the Put Notice.

 

(d)          Put Closing. The closing for the sale and purchase of the Parent
Shares made the subject of a Put will take place at the offices of Parent on the
Put Closing Date (a “Put Closing”). Notwithstanding the provisions of Section
3(c) or any Put Closing Date specified by a Holder, if more than one Holder
exercises the Put during the First Put Window or the Second Put Window, as
applicable, Parent may elect to complete multiple Put Closings simultaneously,
on one or more Put Closing Dates selected by Parent; provided, however, that if
Parent selects any Put Closing Date pursuant to this Section 3(d), in no event
shall the Put Closing Date with respect to any Put occur (i) before, or more
than thirty-five (35) days after, the Put Closing Date designated in the Put
Notice by the Holder exercising such Put, or (ii) after December 31, 2012 if the
Holder exercising such Put designated in the applicable Put Notice a Put Closing
Date on or before December 31, 2012. At any Put Closing, to the extent
applicable, the Holder exercising the Put will deliver the certificates or
instruments evidencing the Parent Shares being sold, duly endorsed or otherwise
in transferable form. In consideration of such delivery, Parent will deliver to
such Holder the Put Price for all Total Parent Shares being purchased from such
Holder, payable in cash, either by bank check sent to such Holder at the address
specified in the Put Notice or by wire transfer of immediately available funds
in accordance with the wire instructions specified by such Holder in the Put
Notice, in each case in accordance with the preference specified by such Holder
in the Put Notice.

 



4

 

 

4.             Purchase Price Protection.

 

(a)          Issuance of Additional Parent Shares. Subject to the terms and
conditions of this Section 4, Parent shall issue additional shares of Parent
Common Stock (collectively, the “Additional Parent Shares”) to the Holders (pro
rata, based on the percentages set forth in Exhibit A), upon the expiration of
the Lock-Up Provisions, if required by the provisions of this Section 4, as
follows:

   

 (i)If (A) the Release Date Price as of the First Release Date is less than the
Collar Adjustment Price, then Parent shall issue to the Holders, pursuant to
Section 4(c), the aggregate number of Additional Parent Shares that would result
in the aggregate value (as of the First Release Date and based on the applicable
Release Date Price) of (1) 136,239.5 Parent Shares and (2) such aggregate
Additional Parent Shares issued as of the First Release Date, being equal to
$1,600,000 (with such value calculated based on the Release Date Price as of the
First Release Date).

 

(ii)If (A) the Release Date Price as of the Second Release Date is less than the
Collar Adjustment Price, then Parent shall issue to the Holders, pursuant to
Section 4(c), the aggregate number of Additional Parent Shares that would result
in the aggregate value (as of the Second Release Date and based on the
applicable Release Date Price) of (1) 136,239.5 Parent Shares and (2) such
aggregate Additional Parent Shares issued as of the Second Release Date, being
equal to $1,600,000 (with such value calculated based on the Release Date Price
as of the Second Release Date).

 

(b)          No Issuance of Additional Parent Shares. Parent shall not be
required to issue any Additional Parent Shares to any Holder in connection with
the First Release Date or the Second Release Date, as applicable, if the
applicable Release Date Price is greater than or equal to the Collar Adjustment
Price.

 

(c)          Issuance of Certificates. If Parent is required to issue any
Additional Parent Shares pursuant to this Section 4, Parent shall issue and
deliver to each Holder a pro rata portion of such Additional Parent Shares
(based on the percentages set forth on Exhibit A), which Parent agrees shall be
duly authorized, validly issued, fully-paid and non-assessable, shall be issued
in compliance with all applicable federal and state securities laws, and shall
be issued free of any preemptive rights, liens or restrictions other than those
imposed pursuant to the Securities Act. Parent has duly reserved the Additional
Parent Shares that are issuable pursuant to this Agreement. If Parent is
required to issue any Additional Parent Shares pursuant to this Section 4,
Parent shall issue and deliver to each Holder stock certificates representing
the Additional Parent Shares to be issued to such Holder within ten (10)
business days after the First Release Date or Second Release Date, as
applicable. Any Additional Parent Shares issued pursuant to this Section 4 shall
not be subject to the Lock-Up Provisions set forth in Section 4.

 



5

 

 

5.             Assignments and Transfers; No Third Party Beneficiaries. This
Agreement and the rights and obligations of the Parties hereunder shall inure to
the benefit of, and be binding upon, their respective successors, assigns and
legal representatives, but shall not otherwise be for the benefit of any third
party; provided that any assignment of this Agreement by Parent shall not
relieve Parent of its obligations hereunder. Each Holder may assign this
Agreement, and the rights and obligations of such Holder hereunder, to any
Permitted Transferee that acquires, pursuant to the terms of this Agreement, all
or any portion of such Holder’s Parent Shares. Any Permitted Transferee to whom
rights under this Agreement are Transferred will, as a condition of such
Transfer, deliver to Parent a written agreement to become a party to this
Agreement to the same extent as if such Permitted Transferee were named as a
Holder herein.

 

6.             Notices. Any notice required or permitted by any provision of
this Agreement shall be given in writing and shall be delivered personally or by
courier, or by registered or certified mail, postage prepaid, addressed (i) in
the case of Parent, to its principal office and set forth in the caption to this
Agreement, (ii) in the case of any Holder, to such Holder’s registered address
for its Parent Shares shown in the records of Parent (or of Parent’s transfer
agent). Notices that are mailed shall be deemed received five (5) days after
deposit in the United States mail. Notices sent by courier or overnight delivery
shall be deemed received two (2) days after they have been so sent.

 

7.             Further Instruments and Actions. The Parties agree to execute
such further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.

 

8.             Term. The term of this Agreement (the “Term”) shall commence on
the Effective Date and shall continue until the latest to occur of (a) the
expiration of the Second Put Window and, if any one or more Holders exercises
its Put during the First Put Widow or the Second Put Window, the completion of
all Put Closings, and (b) the Second Release Date and, if and Additional Shares
are to be released pursuant to Section 4 upon such Second Release Date, the
issuance of such Additional Parent Shares.

 

9.             Entire Agreement. This Agreement, together with the Purchase
Agreement, contains the entire understanding of the Parties hereto with respect
to the subject matter hereof, supersedes all other agreements among the Parties
with respect to the subject matter hereof and cannot be altered or otherwise
amended except pursuant to an instrument in writing signed by each of the
Parties to this Agreement. This Agreement shall be interpreted under the laws of
New York without reference to conflicts of law provisions.

 

10.             Amendments and Waivers. Any provision of this Agreement may be
amended and the observance of any provision of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of Parent and Holders holding a
majority of the then outstanding Total Parent Shares that are subject to this
Agreement.

 



6

 

 

11.             Severability. In case any provision of the Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

12.             Counterparts; Facsimile Signatures. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. The
exchange of executed copies of this Agreement by facsimile, portable document
format (PDF) or other reasonable form of electronic transmission shall
constitute effective execution and delivery of this Agreement.

 

13.             Stock Splits and Stock Dividends. The Lock-Up Provisions shall
also apply to any securities issued to any Holder in the event of a stock
dividend or distribution, a forward or a reverse stock split or other
reclassification of shares of Parent Common Stock to the extent and for the
duration that the shares of Parent Common Stock with respect to which such
securities were issued are subject to the Lock-Up Provisions hereunder. In
addition, Parent shall make equitable adjustment (such equitable agreement to be
reasonably satisfactory to the Holders) to the rights of the Holders under this
Agreement (including the right to receive Additional Parent Shares and the Put
right) to the benefit of such rights in the event of a stock dividend or
distribution, a forward or a reverse stock split or other reclassification of
shares of Parent Common Stock during the Term of this Agreement.

 

14.             Injunctive and Equitable Relief. If Parent fails to adhere fully
to the terms and conditions of this Agreement, Parent shall be liable to the
Holders for any damages (expressly including any direct, indirect, special,
consequential or other damages) suffered by reason of any such breach of the
terms and conditions hereof. Parent acknowledges and agrees that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. Parent further agrees that in the event of a breach of any of the
terms or conditions of this Agreement by Parent, and in addition to all other
remedies that may be available in law or in equity to the Holders, a preliminary
and permanent injunction, without bond or surety, and an order of a court
requiring Parent to cease and desist from violating the terms and conditions of
this Agreement and specifically requiring Parent to perform its obligations
hereunder is fair and reasonable and that the Holders shall have the right to
seek such injunction and order, and Parent hereby consents to the issuance of
such injunction and order.

 

15.             Cumulative Remedies. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law or in equity.

 

16.             Costs of Enforcement. If any Holder seeks to enforce its rights
under this Agreement, without limiting any other remedies hereunder, at law or
in equity, Parent shall pay all costs and expenses incurred by such Holder in
enforcing such rights, including, without limitation, all reasonable attorneys’
fees and other reasonable fees of outside advisors.

 



7

 

 

17.             SEC Reports. With a view to making available to the Holders the
benefits of Rule 144 promulgated by the SEC and any other rule or regulation of
the SEC that may at any time permit a Holder to sell securities of Parent to the
public without registration, Parent shall:

 

(a)          make and keep available adequate current public information, as
those terms are understood and defined in SEC Rule 144, at all times following
the date hereof;

 

(b)          use commercially reasonable efforts to file with the SEC in a
timely manner all reports and other documents required of Parent under the
Securities Act and the Exchange Act; and

 

(c)          furnish to each Holder, so long as such Holder owns any Total
Parent Shares, forthwith upon request (i) to the extent accurate, a written
statement by Parent that it has complied with the reporting requirements of SEC
Rule 144, the Securities Act, and the Exchange Act; (ii) a copy of the most
recent annual or quarterly report of Parent and such other reports and documents
so filed by Parent; and (iii) such other information as may be reasonably
requested in availing such Holder of any rule or regulation of the SEC that
permits the selling of any such securities without registration.

 

[Signature page follows.]

 



8

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties hereto
have executed this Agreement as of the date first written above.

 

 

  PARENT:           WARWICK VALLEY TELEPHONE COMPANY                     By: /s/
Duane W. Albro     Name: Duane W. Albro     Its: President and Chief Executive
Officer                             HOLDERS:                     /s/ William
Bumbernick     William Bumbernick                     /s/ Mardoqueo Marquez    
Mardoqueo Marquez                     /s/ Louis Hayner     Louis Hayner        
            /s/ David Cuthbert     David Cuthbert                     /s/
Kathleen Cuthbert     Kathleen Cuthbert                     /s/ Stephen Cuthbert
    Stephen Cuthbert                     /s/ Bruce Baker     Bruce Baker        
            /s/ Thomas Daley     Thomas Daley  

 



[Signature Page to Lock-Up and Put Agreement]

 



 

 

 

  /s/ Cesidio Colasante     Cesidio Colasante                 /s/ Vincent
Colasante     Vincent Colasante                 /s/ Joseph Weir     Joseph Weir
                /s/ Gary Porter     Gary Porter                 /s/ Deborah
Deney     Deborah Deney                 /s/ W. Anthony Hitschler     W. Anthony
Hitschler                 /s/ Linda Hitschler     Linda Hitschler              
  /s/ Christopher Lange     Christopher Lange  

 



[Signature Page to Lock-Up and Put Agreement]

 





 

 

 

Exhibit A

 

Holders and Parent Shares

 

Holder  Ownership of Alteva*   Parent
Shares   Initially Released
Shares   Secondary Released Shares                    William Bumbernick 
 46.15181%   125,754    62,877    62,877  Mardoqueo Marquez   9.22934% 
 25,148    12,574    12,574  Louis Hayner   9.22934%   25,148    12,574  
 12,574  David Cuthbert   9.22934%   25,148    12,574    12,574  Kathleen
Cuthbert   3.13822%   8,551    4,276    4,275  Stephen Cuthbert   2.03062% 
 5,533    2,767    2,766  Bruce Baker   2.95436%   8,050    4,025    4,025 
Thomas Daley   2.95436%   8,050    4,025    4,025  Cesidio Colasante   1.47644% 
 4,023    2,012    2,011  Vincent Colasante   1.47644%   4,023    2,012  
 2,011  Joseph Weir   1.47644%   4,023    2,012    2,011  Gary Porter 
 1.47644%   4,023    2,012    2,011  Deborah Deney   1.47644%   4,023    2,012  
 2,011  W. Anthony Hitschler   3.48027%   9,483    4,742    4,741  Linda
Hitschler   0.36994%   1,008    504    504  Christopher Lange   3.85020% 
 10,491    5,246    5,245                            100.00000%   272,479  
 136,244    136,235 

 

*The Additional Parent Shares, if any, that may be issued to the Holders
pursuant to Section 4 will be issued to the Holders pro rata based on their
percentage ownership in Alteva, as set forth in this column.

 



 

 

